—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winick, J.), entered March 27, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint based upon the doctrine of assumption of the risk (see, Lo Piccolo v Town of Oyster Bay, Dept. of Parks, 260 AD2d 606; Byrne v Westchester County, 178 AD2d 575). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.